UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2013. OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of March 11 , 2013 there were 38,149,277 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements – Unaudited Balance Sheets as of January 31, 2013 and April 30, 2012 3 Statements of Income and Other Comprehensive Income for the three and nine months ended January 31, 2013 and 2012 4 Statements of Cash Flows for the three and nine months ended January 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements - Unaudited 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 47 Item 1B. Unresolved Staff Comments 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults upon Senior Securities 58 Item 4. Reserved 58 Item 5. Other Information 58 Item 6. Exhibits 59 Signatures 59 Index to Exhibits 60 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONSOLIDATED BALANCE SHEETS AS OF JANUARY 31, 2, 2012 (Unaudited) January 31, 2013 April 30, 2012 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 5,117,515 $ 3,547,953 Accounts receivables 38,499,154 26,032,123 Prepaid and other current assets 23,045,587 17,540,206 Other receivables 21,094,124 8,738,868 Inventories 8,722,746 4,701,954 Assets held for sales - 68,769,279 Total current assets 96,479,126 129,330,383 Property, plant, equipment, and mine development, net 159,220,393 85,469,222 Construction-in-progress 11,200,140 26,417,686 Intangible assets, net 221,176 79,491 Goodwill 2,914,424 919,017 Other assets 993,355 404,689 Long term receivable 26,280,607 27,840,433 Related party notes receivable 6,040,433 6,096,617 Total non-current assets 206,870,528 147,227,155 　 　 TOTAL ASSETS $ 303,349,654 $ 276,557,538 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ 3,790,146 $ 799,102 Accrued expenses and other current liabilities 916,908 916,001 Other payables 32,047,140 34,491,367 Related party payables 2,759,608 1,863,413 Due to officers 1,450,375 414,667 Tax payable 15,240,845 12,633,204 Customer deposits 978,194 1,381,300 Liabilities held for sales - 6,126,253 Total current liabilities 57,183,216 58,625,307 LONG-TERM LIABILITIES Related party payable- Long term - 304,951 Asset retirement obligations 3,514,215 1,772,833 Total long-term liabilities 3,514,215 2,077,784 Total Liabilities 60,697,431 60,703,091 EQUITY: L&L ENERGY STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock ($0.001 par value, 120,000,000 shares authorized: 37,979,414 and 36,991,397 shares issued and outstanding at January 31, 2013 and April 30, 2012 respectively) 37,979 36,991 Additional paid-in capital 67,850,688 65,752,560 Accumulated other comprehensive income 9,313,948 10,622,683 Retained Earnings 125,660,995 96,134,782 Treasury stock (86,595 shares and 143,093 shares at January 31, 2013 and April 30, 2012 respectively) (68,035) (123,968) Total L & L Energy stockholders' equity 202,795,575 172,423,048 Non-controlling interest 39,856,648 43,431,399 Total equity 242,652,223 215,854,447 TOTAL LIABILITIES AND EQUITY $ 303,349,654 $ 276,557,538 The accompanying notes are an integral part of these consolidated financial statements 3 L & L ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS PERIODS ENDED JANUARY 31, 2 (Unaudited) For The Three Months Periods Ended January 31, For The Nine Months Periods Ended January 31, 2013 2012 2013 2012 NET REVENUES $ 59,852,361 $ 19,384,566 $ 144,804,738 $ 78,336,628 COST OF REVENUES 39,396,382 14,238,311 102,569,810 57,271,928 GROSS PROFIT 20,455,979 5,146,255 42,234,928 21,064,700 OPERATING COSTS AND EXPENSES: Salaries & wages-selling, general and administrative 703,121 1,014,187 2,597,634 4,530,049 Selling, general and administrative expenses, excluding salaries and wages 3,358,112 1,502,100 9,260,485 5,995,523 Total operating expenses 4,061,233 2,516,287 11,858,119 10,525,572 INCOME FROM OPERATIONS 16,394,746 2,629,968 30,376,809 10,539,128 OTHER INCOME (EXPENSE): Interest income (expense) 116,926 85,078 341,261 461,451 Other income (expense),net 71,828 (208,967) 962,243 (1,326,566) Total other income (expense) 188,754 (123,889) 1,303,504 (865,116) INCOME FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES 16,583,500 2,506,079 31,680,313 9,674,012 PROVISION FOR INCOME TAXES 1,574,799 336,085 3,072,766 1,426,412 INCOME FROM CONTINUING OPERATIONS 15,008,701 2,169,994 28,607,547 8,247,600 Income attributable to non-controlling interests 3,007,604 510,282 6,334,799 2,217,152 Income attributable to L & L 12,001,097 1,659,712 22,272,748 6,030,448 DISCONTINUED OPERATIONS Gain on disposal 3,260,086 - 3,260,086 - Net income from discontinued operations attributable to non-controlling interests 176,375 527,243 2,236,402 983,128 Net income from discontinued operations attributable to L & L 335,615 2,199,758 3,993,377 4,004,851 TOTAL (LOSS) INCOME FROM DISCONTINUED OPERATIONS 3,772,076 2,727,001 9,489,865 4,987,979 NET INCOME $ 18,780,777 $ 4,896,996 $ 38,097,412 $ 13,235,579 Net income attributable to non-controlling interests $ 3,183,979 $ 1,037,525 $ 8,571,201 $ 3,200,279 Net income attributable to L & L 15,596,798 3,859,471 29,526,211 10,035,300 OTHER COMPREHENSIVE INCOME: Foreign currency translation (loss) gain (977,322) 347,024 (1,308,735) 4,833,525 COMPREHENSIVE INCOME $ 17,803,455 $ 5,244,020 $ 36,788,677 $ 18,069,104 Comprehensive income attributable to non-controlling interests $ 3,049,642 $ 1,093,359 $ 8,377,845 $ 3,961,242 Comprehensive income attributable to L & L 14,753,813 4,150,661 28,410,832 14,107,862 INCOME PER COMMON SHARE – basic from continuing operations $ 0.32 $ 0.05 $ 0.60 $ 0.19 (LOSS) INCOME PER COMMON SHARE – basic from discontinued operations $ 0.10 $ 0.07 $ 0.19 $ 0.12 INCOME PER COMMON SHARE – basic $ 0.42 $ 0.12 $ 0.79 $ 0.31 INCOME PER COMMON SHARE – diluted from continuing operations $ 0.32 $ 0.05 $ 0.60 $ 0.18 (LOSS) INCOME PER COMMON SHARE – diluted from discontinued operations $ 0.10 $ 0.07 $ 0.19 $ 0.12 INCOME PER COMMON SHARE – diluted $ 0.42 $ 0.12 $ 0.79 $ 0.30 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – basic 37,318,789 32,723,159 37,562,695 32,093,512 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 37,318,789 33,539,928 37,562,695 33,004,193 The accompanying notes are an integral part of these consolidated financial statements 4 L & L ENERGY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD ENDED JANUARY 31, 2 For The Nine Months Periods Ended January 31, 2013 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 38,097,412 $ 13,235,579 Loss from discontinued operations, net of income taxes (6,229,779) (4,987,979) Adjustments to reconcile net income to net cash provided by operating activities: Gain on sale of subsidiary (3,260,086) - Income from continuing operations, net of income taxes 28,607,547 8,247,600 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 5,124,945 2,752,804 Stock compensation 2,099,117 2,913,347 Accretion of asset retirement obligation 137,134 108,240 Accounts receivable (11,457,863) (4,486,640) Prepaid and other current assets (3,584,643) 7,680,822 Inventories (2,303,922) (3,463,461) Other receivable (17,249,745) 755,196 Accounts payable and other payable 8,358,088 169,917 Customer deposit (1,273,992) 405,791 Accrued and other liabilities (417,174) 202,299 Taxes payable 2,513,694 1,107,490 Note receivable 56,184 (3,852,434) Net cash provided by continuing operating activities 10,609,369 12,540,971 Net cash provided by discontinued operation 9,489,865 6,308,946 Net cash provided by operating activities 20,099,234 18,849,917 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (1,596,161) (681,228) Construction-in-progress (27,442,341) (19,497,219) Acquisition of businesses, net of cash acquired (1,748,669) - Proceeds from repayment of long term receivable 1,559,826 - Increase in investments - 397,860 Cash received from HSC disposal 5,125,291 1,030,260 Net cash used in continuing investing activities (24,102,054) (18,750,327) Net cash used in discontinuing investing activities 12,555,005 (1,988,052) Net cash used in investing activities (11,547,049) (20,738,379) CASH FLOWS FROM FINANCING ACTIVITIES: Due to officers 1,035,708 (1,200) Proceeds from Treasury stock sold 55,933 3,840,795 Payment to previous owner of acquired mine (8,708,978) Net cash provided by (used in) continuing financing activities (7,617,337) 3,839,595 Net cash provided by discontinued financing activities - Net cash provided by (used in) financing activities (7,617,337) 3,839,595 Effect of exchange rate changes on cash and cash equivalents 634,714 430,595 INCREASE IN CASH AND CASH EQUIVALENTS 1,569,562 2,381,728 CASH AND CASH EQUIVALENTS, BEGINNING OF YEARS 3,547,953 4,914,425 CASH AND CASH EQUIVALENTS, END OF YEARS $ 5,117,515 $ 7,296,153 SUPPLEMENTAL INFORMATION INTEREST PAID $ - $ 344,116 INCOME TAX PAID $ 2,114,059 $ 1,012,634 NON-CASH INVESTING AND FINANCING ACTIVITY: Acquisition of business, net of cash acquired $ (36,795,600) $ - Divestiture of business, net of cash disposed $ 35,046,931 $ - The accompanying notes are an integral part of these consolidated financial statements. 5 L & L ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Description of Business L & L Energy, Inc. (“L&L” and/or the “Company”) was incorporated in Nevada, and is headquartered in Seattle, Washington. Effective on January 4, 2010, the State of Nevada approved the Company’s name change from L&L International Holdings, Inc. to L & L Energy, Inc. The Company is a coal (energy) company, and started its operations in 1995. Coal sales are generated entirely in China, from coal mining, clean coal washing, and coal wholesale operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces, located in Southwest China. As of January 31, 2013, the Company has the following subsidiaries or operations in China: · Kunming Biaoyu Industrial Boiler Co., Ltd (“KMC”), which owns/controls coal wholesale operations, L&L Coal Partners (the “2 Mines” or “LLC”), which owns/controls two coal mining operations (DaPuAn Mine and SuTsong Mine) and DaPuAn Mine’s coal washing operations; KMC also owns BaoXing Economic Trade Co. which is in wholesale operations, · Yunnan L&L Tai Fung (“Tai Fung”), which owns/controls SeZone County Hong Xing Coal Washing Factory (“Hong Xing”) and coal wholesale and distribution operations, · Wei She Coal Mine (“WeiShe”), · DaXing L&L Co. Ltd., · Guizhou LiWei Coal Co. Ltd, · LaShu Coal Mine (“LaShu”), and · LuoZhou Coal Mine (“LuoZhou”). Basis of Presentation The consolidated financial statements include the accounts of L & L Energy, Inc. and its affiliates. All intercompany transactions, profits and balances have been eliminated in consolidation. 6 NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Principles These statements reflect all adjustments, consisting of normal recurring adjustments, which, in management’s opinion, are necessary for fair presentation of the information contained herein. These financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30 , 2012 as filed with the Securities and Exchange Commission (“SEC”) on July 31, 2012 . Principles of Consolidation Principles of Consolidation - The fully consolidated financial statements include the accounts of (i) the Company, (ii) its 100% ownership of KMC, DaXing and Guizhou LiWei subsidiaries including coal wholesale, (iii) 80% of operations of LLC (“2 Mines”), (iv) 51% of WeiShe Mine, (v) 98% of Tai Fung, and (
